Citation Nr: 0114989	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  97-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  During service, the veteran was diagnosed as having 
infectious hepatitis.

3.  There is no medical evidence of a current disability as a 
result of the hepatitis sustained during service.


CONCLUSION OF LAW

Hepatitis was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
claim was previously before the Board.  In July 2000, the 
Board found that the veteran had submitted new and material 
evidence sufficient to reopen his claim for service 
connection, and remanded the veteran's claim to the RO for 
additional development.  The Board is satisfied with the RO's 
attempts to carry out the remand instructions.  The requested 
development has not been completed, however, this was due to 
a lack of cooperation from the veteran, as opposed to 
inaction by the RO.  In that regard, the Board notes that the 
veteran was scheduled for a VA examination on two occasions, 
and that the veteran failed to report for either examination.  
Therefore, the Board will proceed with appellate review.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").

In addition, the Board also finds that all relevant facts 
have been properly and sufficiently developed and that no 
further assistance to the appellant is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran two VA 
examinations, as well as obtained medical evidence supporting 
the veteran's claim.  The veteran presented testimony at a 
hearing before the RO in June 1997.  The Statement of the 
Case provided to the veteran and his representative informed 
him of the pertinent laws and regulations and the evidence 
necessary to substantiate his claim.  As such, the Board 
finds that the duty to assist was satisfied, and the Board 
will proceed with a disposition on the merits.

The veteran claims entitlement to service connection for 
hepatitis.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1132, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  
If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  

The evidence of record consists of service medical records, 
private medical records associated with the veteran's 
application for Social Security benefits, and VA examination 
reports.  Service medical records indicate that the veteran 
was hospitalized for infectious hepatitis from December 1970 
through March 1971.  According to a record dated March 9, 
1971, the admission diagnosis was "infectious mononucleosis 
(viremia)."  A liver biopsy performed in December 1970 
resulted in a diagnosis of viral hepatitis.  The veteran had 
weekly liver function tests, which returned to normal at the 
end of February 1971, whereupon he was discharged back to 
full duty.  The veteran's separation examination, dated June 
1971, was negative as to hepatitis, although there was a 
notation of "infectious mononucleosis NCD."

As stated earlier, private medical records from the veteran's 
application for Social Security benefits have been associated 
with the veteran's claims file.  According to laboratory 
reports from the West Side Community Health Center, dated 
March 1996, a rheumatoid factor test showed a possible 
disease association of "SLE, mixed connective tissue disease 
or chronic active hepatitis."  In addition, both a hepatitis 
B surface antibody test and a hepatitis B core antibody test 
were positive. However, a hepatitis B surface antigen test, 
also dated March 1996, was negative.

VA examination reports from May 1996 and July 1997 both 
discuss the veteran's hepatitis.  According to the May 1996 
VA examination report, the veteran reported a history of 
hospitalization for hepatitis while in service during the 
psychiatric portion of the examination.  Physical examination 
showed that the liver was normal in size and laboratory tests 
for liver function were normal.  No diagnosis of chronic 
liver disease was made.  At the July 1997 examination, also 
during the psychiatric portion of the examination, the 
veteran reported that he was diagnosed with hepatitis in 
service.  The veteran also reported that "he had both types 
of hepatitis."  The examiner noted that there was no 
recurrence of the hepatitis.  Physical examination did not 
show any residual physical disabilities from the hepatitis.

An award of service connection requires that the veteran have 
a disability as a result of a disease or injury incurred 
during service.  38 U.S.C.A. § 1110.  The veteran does not 
have a current disability due to hepatitis, and "[i]n the 
absence of proof of present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board acknowledges that the veteran's service 
medical records contain evidence of in-service treatment for 
hepatitis.  However, the veteran does not have a current, 
diagnosed disorder as a result of the hepatitis.  Both VA 
examinations, as well as private medical records, show that 
there is no evidence of liver damage or impaired liver 
function.  Further, although private laboratory reports show 
that the veteran tested positive for presence of the 
hepatitis B surface and core antibodies, there is no chronic 
disability as a result.  See Brammer at 225 ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").

Additionally, the veteran stated at his June 1997 hearing 
before the RO that he is concerned "that hepatitis B can 
result in a liver cancer."  However, as stated earlier, 
there is no evidence of a diagnosis of or treatment for a 
liver disorder.  Regardless, the veteran's statements are 
insufficient to establish a causal link between the hepatitis 
incurred in service and the positive hepatitis B surface and 
core antibody tests.  As the veteran is a layperson with no 
medical training or expertise, his contentions, without more, 
do not constitute competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions, as 
it requires medical knowledge).

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for hepatitis.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.


ORDER

Service connection for hepatitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

